Motion for leave to dispense with printing granted insofar as to permit the proceeding to be heard upon a typewritten record and upon typewritten or mimeographed petitioners’ points, upon condition that the petitioners serve one copy of the typewritten record and one copy of the typewritten or mimeographed petitioners’ points upon the Corporation Counsel of the City of New York, and file 6 copies of the typewritten record and 6 typewritten or 19 mimeographed copies of petitioners’ points with this court. Concur — Breitel, J. P., Rabin, Valente and Stevens, JJ.